Citation Nr: 0426353	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  02-21 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to service connection for maxillary sinusitis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1990 to October 1996, and had prior active duty for 
training from March to July 1987.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2000 decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  The claims folder has 
since been transferred to the Phoenix, Arizona RO pursuant to 
the veteran's relocation.  In the September 2000 decision, 
the RO also issued determinations on various other claims.  
In his substantive appeal (VA Form 9), the veteran expressly 
limited his appeal to the issue of entitlement to service 
connection for maxillary sinusitis.  Accordingly, that is the 
only issue before the Board.  The veteran requested, and was 
scheduled for, a Travel Board hearing.   He failed to report 
for such hearing scheduled in Phoenix in June 2004.  

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington D.C.  VA will notify you if further 
action is required on your part.


REMAND

The veteran received what appears to be an adequate "duty to 
assist" letter in April 2003.  The April 2003 correspondence 
from the RO, and a supplemental statement of the case (SSOC) 
issued in November 2003 provided him specific details 
regarding the matter at hand, and informed him of the 
Veterans Claims Assistance Act of 2000 (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107).  

In a claim for disability compensation, the duty to assist 
includes conducting a thorough, contemporaneous medical 
examination, taking into account records of prior medical 
treatment so that the disability rating will be full and 
fair.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The 
medical evidence of record in this case contain conflicting 
opinions regarding the etiology of the veteran's chronic 
sinusitis.  The evidence includes reports of two separate VA 
examinations in April 2003.  On examination on April 22, 
2003, the VA physician noted that the claims folder was not 
available for review in conjunction with the examination.  
However, "notes on the computer" were reviewed and the 
veteran's history obtained from the veteran himself.  
Examination resulted in diagnosis of chronic sinusitis of 
both maxillary sinuses.  The examiner opined that "[i]n view 
of the records available and from the history obtained from 
the [veteran] it appears that it is more likely than not that 
the complaints of sinusitis in service were early 
manifestations of the current chronic sinus problems."  

On VA examination on April 29, 2003, the physician reported 
that the claims folder was reviewed in conjunction with the 
examination, and stated "I could not find specific things 
about the nose and sinuses that really meant very much with 
regard to this case."  The examiner noted that he had 
followed the veteran in the ear, nose, and throat clinic for 
approximately two years, and he had performed antral taps 
because of a large cyst in the right maxillary sinus.  The 
examiner reported that "there was no chronic sinus disease 
in the operative sinus."  It was also reported that cysts 
(such as that operatively excised from the veteran's right 
sinus) arise from allergic rhinitis, and it is possible that 
the veteran had allergic rhinitis for a long period of time.  
Examination, however, revealed that right anterior 
rhinoplasty was normal, and there was no sign of active sinus 
disease.  The diagnosis was status post treatment for 
allergic rhinitis and a retention cyst in the maxillary 
sinus.  The physician opined "I think it is less likely than 
not that the cyst was related to military service.  I do not 
find chronic sinusitis."  

Given that there are conflicting medical opinions as to 
whether the veteran has a current chronic sinus disorder (and 
if so, whether it is related to service), further development 
of medical evidence is indicated.  

VA regulations provide that when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination, and a 
claimant, without good cause, fails to report for such 
examination, in an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. § 
3.655.

In addition, the nature of the disability at issue suggests 
that there may be ongoing treatment.  Reports of such 
treatment may include information pertinent to the claim.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for 
sinusitis from April 2003 to the present, 
then obtain records of such treatment 
from all sources identified.  Whether or 
not he responds, the RO should obtain any 
reports of VA treatment for any sinus 
disorder not already of record.  

2.  The RO should arrange for the veteran 
to be afforded an examination by an 
otolaryngologist who has not previously 
examined him to ascertain whether he has 
a chronic sinusitis and, if so, its 
likely etiology.  The veteran's claims 
folder must be reviewed by the specialist 
in conjunction with the examination.  The 
examiner should review pertinent 
historical data in the claims folder, 
including service medical records, and 
provide opinions as to whether or not (1) 
the veteran has a current chronic sinus 
disorder and, if so, (2) whether as 
likely as not the sinus disorder began 
in, became worse during, or is otherwise 
related to the veteran's service.  
Whether any symptoms in service 
represented a temporary flare-up or a 
worsening of an underlying (preexisting) 
disorder should also be addressed.  The 
examiner should comment on the medical 
opinions already of record, and should 
explain the rationale for all opinions 
given.

3.  The RO should then review the claim.  
If it remains denied, the RO should 
provide the veteran and his 
representative an appropriate SSOC, and 
give them the opportunity to respond.  
The case should then be returned to the 
Board for further appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.



	                  
_________________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


